DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 3/15/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the device claimed in claim 11 blocking and allowing the sliding door to slide (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 now requires that the stop rod is attached to the stop bar. Then, the claim requires that the stop bar is configured to prevent movement of the sliding member when the stop rod is in the 2nd position and allows movement when in the 1st position.
At the instant, the limitation is indefinite. 
First, as claimed, the 1st and 2nd positions can be anything. And, for this embodiment, the invention is required that the 2nd position is when the rod is raised and the 1st position when is not raised. Correction is required.
Second, as claimed, the stop bar, by itself, is not capable of performing the allowing and preventing functions claimed.


    PNG
    media_image1.png
    790
    998
    media_image1.png
    Greyscale

As seen above, in order to allowing movement of the sliding member (door), the connection between the rod and the bar (by the end of the rod within the channel 136) is the one that allows the sliding member to move. And, in order to prevent movement of the sliding member, the bar 134 is moved upwardly to rest against the sliding member edge, so that when the sliding member is about to be slide, the bar will engage the frame, preventing the sliding member to slide. 
So as demonstrated, the stop bar by itself does not allow and prevent the sliding member to slide.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,285,596 to Kinsey.

    PNG
    media_image2.png
    760
    1192
    media_image2.png
    Greyscale


The door stop mechanism comprises a stop rod (66) selectively attachable to the sliding member, a stop bar (69) configured to be positioned within the track (at least a portion), wherein the stop rod is attached to the stop bar.
The stop bar is configured to prevents movement of the sliding member when the stop rod is in the second position and the stop bar is in the second position; and wherein the stop bar is configured to allow movement of the sliding member when the stop rod is in the first position and the stop bar is in the first position.
A stop body (68) configured to house at least partially a portion of the stop rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,285,596 to Kinsey in view of US Pat No 1,302,409 to Murphy.
Kinsey fails to positively disclose that the mechanism is oriented so as to be pulled upwardly to move the stop rod and allow movement of the sliding member and gravity will move the stop rod downwardly. Kinsey device is oriented so as to be pulled downwardly to release. 

    PNG
    media_image3.png
    645
    700
    media_image3.png
    Greyscale

Murphy teaches that it is well known in the art to provide a stop mechanism that comprises a stop rod (21) that is intended to stop movement of a sliding member (12).
The mechanism is oriented so that the stop rod is pulled upwardly to release and allow movement of the sliding member and gravity will aid in moving downwardly the stop rod.

    PNG
    media_image4.png
    670
    1026
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stop mechanism described by Kinsey oriented so as to pull the stop member upwardly, as taught by Murphy, in order to provide gravity in play to aid in the movement of the stop rod and provide the device in any desired orientation.

Allowable Subject Matter
Claims 1, 7-10, 20 and 21 are allowed.

Response to Arguments
The current amendment overcomes the previous rejection to claims 1 and 20. Therefore, the claims are in condition for allowance.
nd paragraph rejection has been made on the record. At the instant, correcting the 112 2nd paragraph issue will take care of the drawing objection.
Also, in view of the amendment and the new interpretation of the prior art, the rejection in view of Kinsey is maintained.
Prosecution has been closed.

However, in view of the applicant wanted to claim that embodiment, the examiner is proposing the following amendment to put claim 11 in allowance condition:
Propose amendment to claim 11 (might require amendment to any depending claim):
-A door stop mechanism for a sliding door, the sliding door having a frame, a sliding member, a stationary member and a track, the door stop mechanism comprising:
a stop housing attachable to a side of the sliding member;
a stop rod configured to be selectively movable within the stop housing; 
a stop bar comprising a connecting structure configured to be attached to the stop rod; 

the stop rod movable from a first position to a second position, moving 
wherein is configured to move the stop bar away from the track, preventing movement of the sliding member by positioning the stop bar between the frame and the sliding member when the stop rod is in the second position and the stop bar is in the second position; and
wherein the stop rod is configured to move the stop bar within the track, so that the connecting structure allows movement of the sliding member when the stop rod is in the first position and the stop bar is in the first position.-.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



March 21, 2022